DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 4, 7 – 11, and 14 - 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 4, 7 – 11, and 14 - 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Van der Auwera et al (US 2019/0306513, hereafter Van der Auwera).
As per claim 1, Van der Auwera discloses an encoder, comprising:
circuitry; and a memory connected to the circuitry, wherein, in operation, the circuitry:
generates a plurality of predicted values of a pixel in a current picture to be encoded, using a plurality of reference pixels in the current picture; and

As per claim 2, Van der Auwera discloses the encoder according to claim 1, wherein when at least one prediction mode among Planar intra prediction mode, DC intra prediction mode, and CCLM intra 20prediction mode is used to calculate the predicted values of the pixel in a current block to be processed in the current picture, the circuitry determines the availability of the at least one reference pixel which is located left of and above the current block, and determines whether the filtering is to be applied to the process of determining the 25predicted value (¶ 7 and 15).
As per claim 3, Van der Auwera discloses the encoder according to claim 2, wherein when a vertical intra prediction direction is used to 30calculate the predicted value of the pixel in the current block, the circuitry determines availability of a reference pixel which is located left of the current block, and determines whether the filtering is to be applied to the process of determining the predicted value (¶ 7 and 15).
As per claim 4, Van der Auwera discloses t- 103 -he encoder according to claim 2, wherein when a horizontal intra prediction direction is used to calculate the predicted 
As per claim 7, Van der Auwera discloses the encoder according to claim 1, wherein the circuitry determines, for intra prediction of the 25current block, the availability of the at least one reference pixel among the plurality of reference pixels, based on either a prediction mode for the current picture to which the at least one reference pixel belongs or a region in the current picture to which the at least one reference pixel belongs (¶ 7 and 15).
Regarding claim 8, arguments analogous to those presented for claim 1 are applicable for claim 8.
Regarding claim 9, arguments analogous to those presented for claim 2 are applicable for claim 9.
Regarding claim 10, arguments analogous to those presented for claim 3 are applicable for claim 10.
Regarding claim 11, arguments analogous to those presented for claim 4 are applicable for claim 11.
Regarding claim 14, arguments analogous to those presented for claim 7 are applicable for claim 14.
Regarding claim 15, arguments analogous to those presented for claim 1 are applicable for claim 15.
Regarding claim 16, arguments analogous to those presented for claim 1 are applicable for claim 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (US 2020/0007860, hereafter Zhao) in view of Jang et al (US 2019/0174128, hereafter Jang).
As per claim 17, Zhao discloses an encoder, comprising:

However, Zhao does not explicitly teach 5wherein (i) when a width of the current block is greater than a height of the current block, the at least one reference pixel is located above right of the current block, and (ii) when the height of the current block is greater than the width of the current block, the at least one reference pixel is located bottom left of the current block.
In the same field of endeavor, Jang teaches wherein (i) when a width of the current block is greater than a height of the current block, the at least one reference pixel is located above right of the current block, and (ii) when the height of the current block is greater than the width of the current block, the at least one reference pixel is located bottom left of the current block (¶ 281 - 286).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively to modify the invention of Zhao in view of Jang.  The advantage is improving image compression.
Regarding claim 18, arguments analogous to those presented for claim 17 are applicable for claim 18.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445.  The examiner can normally be reached on 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487